NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RINA LEMUS MAGANA,                              No.   16-71229

                Petitioner,                     Agency No. A200-695-649

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted May 13, 2019
                              Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and KORMAN,** District
Judge.

      An immigration judge (“IJ”) denied Rina Lemus Magana’s application for

asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). The Board of Immigration Appeals (“BIA”) dismissed Lemus’ appeal.

We have jurisdiction of Lemus’ petition for review of that decision under 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for the
Eastern District of New York, sitting by designation.
§ 1252. We deny the petition in part, grant it in part, and remand.

      1. We deny the petition for review as to the denial of Lemus’ asylum claim.

Substantial evidence supports the IJ’s finding that any threats did not rise to the level

of past persecution. See Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir.

2019). Substantial evidence also supports the IJ’s determination that Lemus did not

have a well-founded fear of future persecution on account of membership in a social

group of “family members of clergy who speak out against gangs.”                  See 8

C.F.R. § 208.13(b)(2).     The record does not compel the conclusion that the

opposition of either Lemus or her father to gangs was “one central reason” for any

feared future persecution. See Parussimova v. Mukasey, 555 F.3d 734, 740–42 (9th

Cir. 2009).

      2. We also deny the petition with respect to CAT relief. The evidence does

not compel a conclusion that it is “more likely than not” Lemus will be tortured if

returned to El Salvador. See 8 C.F.R. § 208.16(c)(2); Ramirez-Munoz v. Lynch, 816
F.3d 1226, 1230 (9th Cir. 2016).

      3. We grant the petition with respect to Lemus’ application for withholding

of removal. We recently clarified that the nexus requirement for withholding—that

a protected ground be “a reason” for persecution—“is less demanding than [the] ‘one

central reason’” standard applicable to asylum claims. Barajas-Romero v. Lynch,

846 F.3d 351, 360 (9th Cir. 2017). Both the IJ and the BIA erroneously applied the


                                           2
“one central reason” nexus test in rejecting Lemus’ withholding claim. We therefore

remand for evaluation of the withholding claim under the proper legal standard.

      Each party shall bear its own costs.

      PETITION DENIED IN PART AND GRANTED IN PART.

REMANDED.




                                         3